DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 1/24/2022. Per the amendment, claims 1, 4-8, 13 and 15 have been amended, claim 3 has been canceled, and claims 16-21 are new. As such, claims 1-2 and 4-21 are pending in the instant application.

Allowable Subject Matter
Claims 1-2, and 4-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 13, 16, and 19, the prior art of record does not disclose “wherein the controller is configured to predict the future respiration data based on slope values of respiration data and a baseline value of the historic respiration data” as recited in claims 1 and 16, and “predicting the future respiration data based on slope values of respiration data and a baseline value of the historic respiration data” as recited in claims 13 and 19, in combination with the rest of the limitations of the claims. The closest prior art of record, Fabian et al. (US 2018/0078798 A1) instead discloses that the future respiration data is based on an average value of the sensed pressure levels detected in the previous breathing cycles. This limitation as recited in claims 1, 13, 16, and 19 is neither anticipated nor found obvious by the prior art of record. As such, claims 1-2, and 4-21 are found allowable.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785             

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785